
	

113 S151 IS: Restoring America’s Competitiveness in Enterprise (RACE) Act of 2013
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 151
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  maximum rate of tax on the income of corporations to 20
		  percent.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring America’s Competitiveness in
			 Enterprise (RACE) Act of 2013.
		2.Reduction in corporate
			 tax rate
			(a)In
			 generalSubsection (b) of
			 section 11 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(b)Amount of
				taxThe amount of tax imposed by subsection (a) shall be the sum
				of—
						(1)15 percent of so
				much of the taxable income as does not exceed $50,000, and
						(2)20 percent of so
				much of the taxable income as exceeds
				$50,000.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
